Exhibit 10.1

PERFORMANCE SHARE UNIT AWARD AGREEMENT
UNDER THE
THOMPSON CREEK METALS COMPANY INC.
2010 LONG-TERM INCENTIVE PLAN


Name of Participant:
[Name]
Target Number of Units Subject to the Award:
 
Maximum Number of Units Subject to Award:
[ ] (“Target Units”)

[ ] (“Maximum Units”)
Award Date:
[ ] (the “Award Date”)
Vesting Schedule: Units will vest to the extent set forth below on the date in
the first calendar quarter of _____ that the Administrator determines and
certifies the Relative TSR Performance Percentage and Replacement Reserves
Percentage achieved, subject to you remaining continuously employed on such
date.





Performance Metrics
Weighting
1. Company TSR Performance Relative to the Russell 2000 Index as measured by the
Relative TSR Performance Percentage
65%
2. Replaced Proven and Probable Mine Reserves as measured by the Replacement
Reserves Percentage
35%



Units shall be earned and eligible to vest according to the Relative TSR
Performance Percentage as set forth below:
Level of Performance
Relative TSR Performance Percentage
Vesting
Stretch
150% or greater
200% of Target
Target
100%
Target Units
Threshold
50% or below
0



Units shall be earned and eligible to vest according to the Replacement Reserves
Percentage as set forth below:
Level of Performance
Replacement Reserves Percentage
Vesting
Stretch
120% or greater
200% of Target
Target
100%
Target Units
Threshold
80% or below
0



The number of Units that vest shall be interpolated on a straight line basis
between the Relative TSR Performance Percentages and Replacement Reserves
Percentages set forth above. In making determinations of the number of Units
that vest hereunder, all Relative TSR Performance Percentage and Replacement
Reserves Percentage fractional percentages and Unit numbers below .5 shall be
rounded down to the nearest whole percentage or Unit number, respectively and
all Relative TSR Performance and Replacement Reserves fractional percentages and
Unit numbers of .5 or greater shall be rounded up to the nearest whole
percentage or Unit number, respectively. Note that no portion of this Award
relates to services rendered in a year prior to the year of the Award Date.


    
This Performance Share Unit Award Agreement (this “Agreement”) is between
Thompson Creek Metals Company Inc. (the “Company”), and you, the Participant
named above. The Company wishes to grant to you a Performance Share Unit Award,
subject to the terms and conditions of this Agreement and the Thompson Creek
Metals Company Inc. 2010 Long-Term Incentive Plan, as the same may be amended
from time to time (the “Plan”). Accordingly, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and you hereby agree as follows:


1.Award of Units. The Company hereby grants to you, effective as of the Award
Date, the opportunity to earn up to the number of Performance Share Units (the
“Units”) set forth above under “Maximum Number of Units Subject to the Award,”
upon the terms and conditions set forth in the Plan and this Agreement (as
described herein, the “Award”). Each Unit represents the right to receive one of
the Company’s common shares, upon the terms and subject to the conditions



--------------------------------------------------------------------------------



set forth in this Agreement and the Plan. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.
2.    Performance Metrics. As set forth above, subject to your continued
employment through the settlement date of the Award as set forth below, the
vesting of Units under this Award depends upon the Company’s performance with
respect to two performance metrics: Relative TSR Performance Percentage and
Replacement Reserves Percentage.
(a)    Relative TSR Performance Percentage. Relative TSR Performance is the
relative performance of Company stock against the Russell 2000 index over the
Performance Period. The “Performance Period” is              through
            .


To determine relative performance, the baseline metrics are the 60 trading day
average closing price of the Company and the Russell 2000 Index, as reasonably
determined by the Administrator, in its sole discretion, with the last of the 60
trading days falling on the Award Date set forth above. This 60 trading day
average establishes both the Company baseline stock price (the “Company Baseline
Stock Price”) and the Russell 2000 Index baseline (the “Russell 2000 Baseline”)
against which future Company stock and Russell 2000 Index performance will be
compared.


Next, the Administrator will measure the 60 trading day average closing price of
the Company and the Russell 2000 Index, as reasonably determined by the
Administrator, in its sole discretion, with the last trading day of such
60-trading day period ending on the last day of the Performance Period
(establishing both the “Company Closing Price” and the “Russell 2000 Index
Closing Price”). (The Company Closing Price shall be automatically adjusted to
account for any Company stock split or similar change in capitalization effected
without receipt of consideration by the Company in a manner as set forth in Plan
Section 10.)


The Administrator will then measure Company performance by dividing the Company
Closing Price plus dividends reinvested as of each dividend payment date during
the Performance Period by the Company Baseline Stock Price, with the quotient
expressed as a percentage of the Company Baseline Stock Price (the “Company
Percentage Performance”). The Administrator will then measure Russell 2000 Index
Performance over the same period by dividing the Russell 2000 Index Closing
Price by the Russell 2000 Index Baseline with the quotient expressed as a
percentage of the Russell 2000 Index Baseline (the “Russell 2000 Index
Percentage Performance”).


The Administrator will then subtract the Russell 2000 Index Percentage
Performance from the Company Percentage Performance, then add 100 to the result,
with the final result constituting the relative Company performance as a
percentage (the “Relative TSR Performance Percentage”).


(b)    Replacement Reserves Percentage. Replacement Reserves Percentage is the
Proven and Probable Mineral Reserves replaced (through revisions, additions,
acquisitions or otherwise) during the calendar years _____ through _____, as
reflected in the Company’s Annual Reports on Form 10-K for such calendar years
(the “Forms 10-K”), divided by the Proven and Probable Mineral Reserves depleted
during such period, as reflected in the Forms 10-K, times 100.


(c)    Exhibit A sets forth an example solely for purposes of illustrating the
process for determining Relative TSR Performance Percentage and Replacement
Reserves Percentage and the number of Units subject to the Award.


3.    Vesting and Settlement; Change of Control; Termination of Employment or
Service.
(a)    All Units which do not vest on the Administrator’s determination of
Relative TSR Performance Percentage or Replacement Reserves Percentage in the
first calendar quarter of _____ (or pursuant to Section 3(b) below) shall be
forfeited at that time.
(b)    In the event of a Change of Control prior to December 31, _____, the
Company shall be deemed to have, as of the date of the Change of Control,
achieved the “Target” level of performance of both the Relative TSR Performance
Percentage and the Replacement Reserves Percentage, regardless of actual
performance prior to and/or following the Change of Control; provided, however,
that the Units shall remain subject to forfeiture pursuant to this Section 3(b)
in the event your employment (or other service to the Company, if applicable)
terminates prior to December 31, _____, at which time a number of Units equal to
the Target Units shall become vested. In addition, in the event of a Change of
Control, the Administrator shall provide that either:



--------------------------------------------------------------------------------



(i)
the Target Units will be assumed or replaced with an equivalent award by the
successor or acquiring corporation (if any), which assumption or replacement
will be binding on you; or

(ii)
the vesting and settlement of the Target Units shall be immediately accelerated
upon the consummation of the Change of Control.

For the avoidance of doubt, in no event shall the Award vest with respect to a
number of Units greater than or less than the Target Units in the event that a
Change of Control occurs prior to December 31, _____.
In the event that the Award is assumed or replaced pursuant to Section 3(b)(i)
in connection with a Change of Control, the vesting and settlement of such
assumed or replacement award shall be immediately accelerated upon the
termination of your employment (or other service to the Company, if applicable)
by the Company and/or the successor or acquiring corporation (if any) without
Cause or by your resignation as a result of a Triggering Event (as defined
below), in each case, within the twelve-month period immediately following such
Change of Control.
For purposes of this Section 3(b), the last sentence of the definition of
“Change of Control” in Section 2(h) of the Plan shall be disregarded. For
purposes of this Section 3(b), “Triggering Event” means any one of the following
events which occurs without your express agreement in writing: (i) a material
adverse change in any of your duties, powers, rights, discretion, prestige,
salary, benefits, or perquisites as they exist, and with respect to financial
entitlements, the conditions under and manner in which they were payable,
immediately prior to the Change of Control; (ii) a material diminution of your
title as it exists immediately prior to the Change of Control; (iii) a change in
the person or body to whom you report immediately prior to the Change of
Control, except if such person or body is of equivalent rank or stature or such
change is as a result of the resignation or removal of such person or the
persons comprising such body, as the case may be, provided that this shall not
include a change resulting from a promotion in the normal course of business; or
(iv) a material change in the hours during or location at which you are
regularly required to carry out the terms of your employment, or a material
increase in the amount of travel you are required to conduct.
(c)    Upon the vesting date, the Award, to the extent vested, shall be canceled
and settled by the delivery to you or a designated brokerage firm of one common
share of the Company per vested Unit as soon as reasonably practicable following
the vesting of such Units, and in all events no later than March 15 of the year
following the year in which vesting has occurred (unless delivery is deferred
pursuant to a nonqualified deferred compensation plan in accordance with the
requirements of Section 409A of the Code). All vesting and delivery of Shares
hereunder, other than vesting upon or following a Change of Control pursuant to
Section 3(b), shall be subject to the prior written or electronic certification
of the Administrator as to the extent to which the applicable performance
criteria have been achieved.
(d)    Notwithstanding anything in any employment agreement between you and the
Company to the contrary, unless the Administrator provides otherwise (either
before, upon or within 10 business days following your termination of employment
or service with the Company), in the event of your termination of your
employment (or other service to the Company, if applicable) for any reason, you
will forfeit (effective as of the date of termination) the portion of the Units
to the extent unvested at the time of termination, without payment of any
additional consideration due to you. The term “employment” for purposes of this
Agreement, means the performance of services for the Company or an Affiliate as
an employee for federal income tax purposes. You shall be deemed to have
terminated employment either upon an actual termination of your performing
services for the Company or an Affiliate, or at the time that the Affiliate with
which you are employed ceases to be an “Affiliate” under the terms of the Plan.
Your employment with the Company or an Affiliate shall not be deemed to have
terminated if you take any military leave, sick leave, or other bona fide leave
of absence approved by the Company or the Affiliate, as applicable, regardless
of whether pay is suspended during such leave. Whether you have experienced a
termination of employment will be determined by the Administrator, in its sole
discretion.
4.    Rights as Stockholder. You shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any Units unless and
until Shares settled for such Units shall have been issued by the Company to you
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for an
ordinary cash dividend for which the record date is prior to the date the Shares
are issued.



--------------------------------------------------------------------------------



5.    Transferability. The Units may not be sold, pledged, assigned or
transferred in any manner unless and until the Shares corresponding to such
Units have been issued and all restrictions applicable to such Shares have
lapsed. Notwithstanding the foregoing, the Units may be transferred, in the
Administrator’s discretion, to a person or trust or partnership designated by
you, only if, in each case, the transferee executes a written consent to be
bound by the terms of this Agreement. Except as described in this Section 5,
neither the Units nor any interest or right therein shall be liable for your
debts, contracts or engagements or your successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
6.    Taxes.
(a)    Payment of any employment taxes or income tax withholding shall be by
your tendering of other Shares to the Company or by the Company withholding
Shares otherwise issuable upon settlement of the Units; provided that no more
than the minimum statutory tax-withholding rate shall be withheld. The
Administrator shall determine acceptable methods for tendering Shares upon
settlement of the Units and may impose such limitations and prohibitions on the
use of Shares to pay tax liabilities as it deems appropriate, subject to the
proviso in the preceding sentence. For purposes of determining the amount of the
tax liability amounts satisfied by tendering or withholding Shares, such Shares
shall be valued at their Fair Market Value on the date of tender or withholding.
(b)    You acknowledge that you will consult with your personal tax advisor
regarding the federal, state, and local tax consequences of the Award and any
other matters related to this Award. You are relying solely on your advisors and
not on any statements or representations of the Company or any of its agents,
and you understand that you are responsible for your own tax liability that may
arise as a result of the Award or any other matters related to the Award and
this Agreement.
7.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Administrator
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest.
(b)    No Right to Employment. In consideration of the grant of the Award by the
Company, you agree to render faithful and efficient services to the Company and
its Affiliates. Nothing in the Plan or this Agreement shall confer upon you any
right to continue in the employ or service of the Company or any Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate your services at any time for any reason whatsoever, with or without
Cause (as defined in the Plan), except to the extent expressly provided
otherwise by applicable law or in a written agreement between you and the
Company or its Affiliates.
(c)    Securities Matters. The Company shall not be required to issue or deliver
any Shares until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied. You acknowledge
that the Plan is intended to conform to the extent necessary with all provisions
of the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are granted, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Saving Clause. If any provision(s) of this Agreement shall be determined
to be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.



--------------------------------------------------------------------------------



(f)    Section 409A. It is intended that this grant will be exempt from Section
409A of the Internal Revenue Code as a “short-term deferral.” This Agreement and
all related documentation are designed, and shall be interpreted and
administered, to this effect. However, nothing in the Agreement shall be
construed to result in a guarantee of this tax treatment, and you shall be
responsible for all of your federal, state and local taxes (and any related
liabilities). This Section 7(f) does not create an obligation on the part of the
Company to modify the Plan or this Agreement and does not guarantee that the
Award or the Shares delivered hereunder will not be subject to taxes, interest
and penalties under Section 409A.
(g)    Governing Law. The internal law, and not the law of conflicts, of the
State of Colorado will govern all questions concerning the validity,
construction and effect of this Agreement. All actions or proceedings arising
out of, or related to, this Agreement shall be brought only in an appropriate
federal or state court in Colorado and the parties hereby consent to the
jurisdiction of such courts over themselves and the subject matter of such
actions or proceedings.
(h)    Electronic Delivery. By executing this Agreement, you hereby consent to
the delivery of information (including, without limitation, information required
to be delivered to you pursuant to applicable securities laws) regarding the
Company and the Affiliates, the Plan, and the Restricted Share Units via Company
web site or other electronic delivery.
(i)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Thompson Creek Metals Company Inc.
26 West Dry Creek Circle, Suite 810
Littleton, CO 80120
Attn:    General Counsel


(j)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
(k)    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.
IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.
 
 
THOMPSON CREEK METALS COMPANY INC.
 
 
 
Date: ______________________________
By:
 
 


 
 
Its:
 








--------------------------------------------------------------------------------



Exhibit A


This Exhibit A sets forth an example solely for purposes of illustrating the
process for determining Relative TSR Performance Percentage and Replacement
Reserves Percentage and the number of Units subject to an Award:




Target Unit Assumption: 10,000




TSR Performance Percentage Assumptions:




Company Baseline Stock Price = $7.00


Company Closing Price = $9.80


Company Percentage Performance = 140%




Russell 2000 Index Baseline = 750


Russell 2000 Index Closing Price = 900


Russell 2000 Index Percentage = 120%




Relative TSR Performance Percentage Determination:




Relative TSR Performance Percentage = 140% - 120% = 20% plus 100% = 120%


Vesting Multiple for Relative TSR Performance Metric:


100% Target Units for achieving at least 100% Relative TSR Performance
Percentage
40% Target Units for achieving an extra 20% Relative TSR Performance Percentage
 20 
50
(% Achievement over Target %)
=
  X
 100
(Vesting % for Performance over Target % )
(Stretch % over Target %)
(Stretch Vesting % over Target Vesting %)
X =40%
 
140% Target Units for 120% Relative TSR Performance Percentage








--------------------------------------------------------------------------------



Replacement Reserves Percentage Assumptions:


Reserves Replaced 2012-2014 = 560
Reserves Depleted 2012-2014 = 540


Replacement Reserves Percentage = 560/540 = 1.03703 = 103.7% rounded to 104%




Replacement Reserves Percentage Determination:


Vesting Multiple for Replacement Reserves Percentage Metric:


100% Target Units for achieving at least 100% Replacement Reserve Percentage
20 % Target Units for achieving an extra 4% Replacement Reserve Percentage
 4  
20
(% Achievement over Target %)
=
  X
 100
(Vesting % for Performance over Target)
(Stretch % over Target %)
(Stretch Vesting % over Target Vesting %)
X = 20%
 
120% Target Units for 104% Replacement Reserve Percentage



Number of Units Determination:


 
 
Multiple
 
Weighing
 
 
}
Weighted Multiple
 
 
 
 
 
 
 
133%
Relative TSR Performance
 
140%
X
65%
=
91%
 
 
 
 
 
 
 
Replacement Reserves


 
120%
X
35%
=
42%









 
Weighted Multiple
 
Target Units
 
Award
 
 
 
 
 
 
 
133%
X
10,000
=
13,300



Award: 13,300 Units





--------------------------------------------------------------------------------



Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE COMPANY, THE COMPANY SHALL REVOKE ALL UNITS GRANTED TO YOU,
AND AVOID ALL OBLIGATIONS UNDER THIS AGREEMENT.
The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.




Date:                        By:_______________________________
NAME:



